 1

 2

 3

 4                            UNITED STATES DISTRICT COURT

 5                                   DISTRICT OF NEVADA

 6 MELISSA MAGALLON,                                   Case No.: 3:19-cv-00704-MMD-CLB

 7          Plaintiff,                                               ORDER

 8 v.

 9 MINERAL COUNTY, et al.,

10          Defendants.

11

12        Due to the recent outbreak of the coronavirus disease 2019 (COVID-19) and pursuant to

13 the Temporary General Order 2020-04, the Early Neutral Evaluation Session scheduled on

                               1:30pm
14 Tuesday, April 28, 2020, at 9:00 a.m. is VACATED and will reset as soon as the court’s calendar

15 will accommodate it.

16        IT IS SO ORDERED.

17        Dated: March 19, 2020.

18                                                        _________________________________
                                                          Robert A. McQuaid, Jr.
19                                                        United States Magistrate Judge

20

21

22

23
